Exhibit 99.1 Press release WiLAN Announces TSX Acceptance of Normal Course Issuer Bid OTTAWA, Canada – February 9, 2017 – WiLAN (“WiLAN” or the “Company”) (TSX:WIN) (NASD:WILN) today announced that the Toronto Stock Exchange (the “TSX”) had accepted its Notice of Intention to Make a Normal Course Issuer Bid (the “Notice”). Pursuant to the Notice, WiLAN may purchase for cancellation up to 4,000,000 issued and outstanding WiLAN common shares (“Common Shares”) representing approximately 3.46% of the 115,633,550 Common Shares in the public float as of December 31, 2016 through the facilities of the TSX and/or alternative Canadian trading platforms. The Normal Course Issuer Bid is expected to commence on February 13, 2017 and will expire on February 12, 2018. As of December 31, 2016 the total number of issued and outstanding Common Shares was 118,572,181.The average daily trading volume for the six months ending on December 31, 2016 was 296,905 Common Shares.Daily purchases under the Normal Course Issuer Bid will be limited to 74,226 Common Shares, other than block purchase exceptions.During any of the Company’s blackout periods, purchases under the Normal Course Issuer Bid may continue under an automatic securities purchase plan between WiLAN and its broker. WiLAN and its Board of Directors believe that the Common Shares are trading in a price range that does not fully reflect their underlying value. Accordingly, the acquisition of Common Shares under the Normal Course Issuer Bid may represent an attractive investment and a desirable use of WiLAN’s available funds. This would permit the Company to reduce its total number of issued and outstanding Common Shares thereby benefiting all shareholders by increasing their relative equity interests in WiLAN. The actual number of Common Shares purchased, the timing of purchases and the price at which the Common Shares are bought will depend on future market conditions and on potential alternative uses for the Company’s cash resources.Any purchases will be subject to trading restrictions and will be made by WiLAN at the prevailing market price of the Common Shares at the time of purchase. In its previous normal course issuer bid that runs from February 12, 2016 to February 11, 2017, WiLAN repurchased an aggregate of 2,398,500 Common Shares at a weighted average price of $2.3340 per Common Share. www.wilan.com© copyright Wi-LAN 20171 PRESS RELEASE About WiLAN WiLAN is one of the most successful patent licensing companies in the world and helps companies unlock the value of intellectual property by managing and licensing their patent portfolios.The Company operates in a variety of markets including automotive, digital television, Internet, medical, semiconductor and wireless communication technologies.Founded in 1992, WiLAN is listed on the TSX and NASDAQ.For more information: www.wilan.com.
